Citation Nr: 1119156	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-45 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 video teleconference hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran contended that his left knee disorder got worse since his VA examination in September 2007.  The Veteran submitted a note from his physician indicating that the Veteran had severe tricompartmental arthritis, that his range of motion got worse since his prior examination, that he had swelling and effusion and pain over the medial and lateral aspects of the knee, and that he would need a total knee replacement in the near future.  The examiner opined that prior to any surgery, the Veteran was carrying only 10 percent on his left knee, which would increase to 30 to 40 percent after surgery.  

Insofar as the evidence suggests that the Veteran's left knee disability may have gotten worse since the prior VA examination, a new VA examination should be conducted to determine the current severity of the Veteran's left knee DJD.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). Additionally, given the other needed development herein, more recent treatment records should be obtained as the Veteran has indicated that he has had continuing treatment at the Asheville VA Medical Center.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his left knee since 2008.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran should be scheduled for an examination to determine the current severity of his left knee disorder.  The examiner should review the claims file in conjunction with the examination.  The report of examination should fully document all symptoms and functional effects of the Veteran's DJD of the left knee.  All indicated tests should be performed and all clinical findings should be reported in detail.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


